CASE 0:17-cv-03058-SRN-HB Document 136-2 Filed 04/30/20 Page 1 of 23




      EXHIBIT B
    CASE 0:17-cv-03058-SRN-HB Document 136-2 Filed 04/30/20 Page 2 of 23



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 BROCK FREDIN,

                         Plaintiff,

         --against--

 GRACE MILLER,                                       Case No. 18-CV-466
 CATHEIRNG SCHAEFER


                         Defendant.



                 PLAINTIFF BROCK FREDIN’S GENERAL OBJECTIONS

        Any response to these interrogatories is made in the interest of fairness and openness and

does not waive this or any other General Objection. Given the negative press coverage elicited by

the Defendant in this case, the Plaintiff has suffered immense harm to his career. This raises a

question as to the intent of this civil inquiry and motivation behind these questions and if the

Defendant is using this proceeding as a means to advance the Defendants further harassment of

Plaintiff or drain him of precious financial resources and Plaintiff raises general objections on the

whole. Specifically, Plaintiff objects to each and every question put forth as violative of Fed. R.

Civ. P. 26.02(b)(3) (“Unless otherwise limited by court order, the scope of discovery is as follows:

Parties may obtain discovery regarding any nonprivileged matter that is relevant to any party’s

claim or defense and proportional to the needs of the case, considering the importance of the issues

at stake in the action, the amount in controversy, the parties’ relative access to relevant information,

the parties’ resources, the importance of the discovery in resolving the issues, and whether the

burden or expense of the proposed discovery outweighs its likely benefit. Information within this
    CASE 0:17-cv-03058-SRN-HB Document 136-2 Filed 04/30/20 Page 3 of 23



scope of discovery need not be admissible in evidence to be discoverable.”). Plaintiff states that

discovery is ongoing and reserves the right to supplement and amend answers below. The above-

stated objections are made applicable to each and every question and are incorporated by reference

in every Answer as if fully set forth therein.

                                           INTERROGATORIES


       INTERROGATORY NO. 1: Identify all online profiles, identities, usernames or other

       identifiers you have used.

       ANSWER:

       Plaintiff states the foregoing objections. Specifically, Plaintiff states a relevance exception.

       Moreover, Plaintiff has discovered that Defendants have used this information to extend their

       doxing campaign to harass Plaintiff. Defendants have reported Plaintiffs defunct profiles

       leading to extensive third-party contact. Pursuant to the Court’s March 17, 2020 Order,

       Plaintiff provides the following.


           •   Username: _YouAreAmazing (inactive)
           •   Nature of Document: pdf within answer 13 folder
           •   Date: January 2014 to January 2016 and/or prepared November 11, 2019
           •   Subject Matter: Match.com Internet dating profile
           •   Individual: Brock Fredin registered
           •   Address: Unknown

           •   Username: GopherBadge, PaperTreadmill, phone_problems, viewfine,
               foryoualwaysnow, evenrandom, whereisthefun, portshore, mplsnow (inactive)
           •   Nature of Document: pdf within answer 13 folder
           •   Date: January 2014 to January 2016 and/or prepared November 11, 2019
           •   Subject Matter: OkCupid, Match.com, or POF.com Internet dating profile
           •   Individual: Brock Fredin registered
           •   Address: Unknown

           •   Username: science (inactive), slutville (inactive), slavemarket (inactive)
           •   Nature of Document: pdf within answer 13 folder
           •   Date: January 2014 to January 2016 and/or prepared November 11, 2019


                                                 2
CASE 0:17-cv-03058-SRN-HB Document 136-2 Filed 04/30/20 Page 4 of 23



     •   Subject Matter: Fetlife.com Internet dating profile
     •   Individual: Brock Fredin registered
     •   Address: Unknown

     •   Username: epicview (inactive), momentumchaser (inactive)
     •   Nature of Document: pdf within answer 13 folder
     •   Date: January 2014 to January 2018 and/or prepared November 11, 2019
     •   Subject Matter: cs.com Internet dating profile
     •   Individual: Brock Fredin registered
     •   Address: Unknown

     •   Username: gator (inactive)
     •   Nature of Document: pdf within answer 13 folder
     •   Date: January 2017 to present and/or prepared November 11, 2019
     •   Subject Matter: SA.com Internet dating profile
     •   Individual: Brock Fredin registered
     •   Address: Unknown
     •
     •   Username: unknown (inactive)
     •   Nature of Document: pdf within answer 13 folder
     •   Date: January 2017 to present and/or prepared November 11, 2019
     •   Subject Matter: Grindr mobile dating profile
     •   Individual: Brock Fredin registered
     •   Address: Unknown

     •   Username: Felix (inactive)
     •   Nature of Document: pdf within answer 13 folder
     •   Date: January 2017 to present and/or prepared November 11, 2019
     •   Subject Matter: Bumble dating profile
     •   Individual: Brock Fredin registered
     •   Address: Unknown

     •   Username: Brock, William, or Erik (inactive) (I may have used one other alias on
         Tinder but do not remember and have taken reasonable steps to locate without
         success
     •   Nature of Document: pdf within answer 13 folder
     •   Date: January 2017 to present and/or prepared November 11, 2019
     •   Subject Matter: Bumble, Tinder, or Hinge dating profile
     •   Individual: Brock Fredin registered
     •   Address: Milwaukee, WI

  Usernames that are inactive: GopherBadge, PaperTreadmill, Science, epicview, brockf12,
  dan8221, field.gator, brockfredin, phone_problems, evenrandom, slutville, whereisthefun,




                                          3
CASE 0:17-cv-03058-SRN-HB Document 136-2 Filed 04/30/20 Page 5 of 23



  portshore, mplsnow, foryoualwaysnow, viewfine, _YouAreAmazing, gator, gophernow


  INTERROGATORY NO. 2: Identify all facts and documents that support the contention

  that Schaefer posed as Plaintiff between May and June 2016 as described in the Amended

  Complaint.

  ANSWER:


     •   April 16, 2020 Discovery Folder in Dropbox.com

     •   Location: Folder 13 (Interrogatory 2 folder > profiles)

     •   Location: Folder 13 (Interrogatory 2 folder (email.pdf))

     •   Nature of Document: emails and profile pdfs within answer 13 folder and

         throughout requests for production

     •   Date: May 31, 2016

     •   Subject Matter: Messages from blackoutx2 and epicviewf12

     •   Individual: Catherine Schaefer sent the messages and Brock Fredin viewed the

         messages from blackoutx2 and epicviewf12

     •   Address: 1180 Grand Ave, Saint Paul, MN



     •   Location: Folder 13 (Interrogatory 2 folder > Joshua Post Lee)

     •   Nature of Document: Facebook messages and Text Messages

     •   Date: December 2016

     •   Subject Matter: Messages between Joshua Post Lee and Brock Fredin

     •   Individual: Joshua Post Lee / Brock Fredin

     •   Address: 1905 Iris Bay, Hudson, WI



                                          4
CASE 0:17-cv-03058-SRN-HB Document 136-2 Filed 04/30/20 Page 6 of 23




     •     Location: Folder 13 (Interrogatory 2 folder > Glitterbomb)

     •     Nature of Document: Internet Profile

     •     Date: December 2016

     •     Subject Matter: Catherine Schaefer’s Profile

     •     Individual: Catherine Schaefer

     •     Address: Unknown


  INTERROGATORY NO. 3: Specify all incidents in which your personal and professional

  reputation has been harmed by Defendants as alleged in paragraph 3 of the Amended

  Complaint      and     identify      all   documents      that     support   that     allegation.

  ANSWER:                 Contained                 in             documents            provided.

  Offers      Declined     /        Rescinded       Based    on      Defendants       Defamation:

  Job: Patterson, Mendota Heights, MN, 2016


  Job: Intertech / Logistics Health, La Crosse WI, July 2017

  Job: DevJam / Trane, La Crosse, WI, January and February 2017

  Job: Royal Bank of Canada (RBC), Minneapolis, MN, June 2017

  Job: Mayo Clinic, Rochester, MN, September 2017

  Discover Credit Card, Chicago IL, August 2019

  TapQA / Infinity Car Insurance, Birmingham, AL, February 2018

  State of MN / Hennepin County, September 2018

  Nike, Portlnad, Oregon, July 2018

  Mortgage Cadance / Accenture, Minneapolis MN, April 2017




                                                5
CASE 0:17-cv-03058-SRN-HB Document 136-2 Filed 04/30/20 Page 7 of 23



  Best Buy, Richfield, MN, March 2017

  Leidos, Mendota Heights, MN, March 2017

  Lifetouch, Eden Prairie, MN, March 2017

  FPX, Bloomington, MN, January 2017

  Job Applications:

  Upon information and belief, entered around 2,000 job applications with no job offers or

  ability to work from January 2017 – meaningful employment in 2019.

  INTERROGATORY NO. 4: Identify all physical manifestations of your emotional distress

  as alleged in paragraph 2 of the Amended Complaint. Extreme Sleep Disturbance


      •   Location: Folder 13 (Interrogatory 4 folder)
      •   Nature of Document: PDF
      •   Date: December 2016 to present
      •   Subject Matter: Health Partners Appointment List
      •   Individual: Yvonne Eisenger
      •   Address: Saint Louis Park, MN


  ANSWER:

  Weight Fluctuations

  Previously unknown anger/frustration issues that never occurred prior to Defendants actions

  Difficulty managing frustrations

  Chronic checking of doors, windows, and jumping at loud noises for fear of another swat raid

  Anxiety attacks

  Chronic fatigue

  Shunning all social activity

  Diminished/destroyed sexual drive




                                                 6
CASE 0:17-cv-03058-SRN-HB Document 136-2 Filed 04/30/20 Page 8 of 23



  Mood swings

  Unexplained physical pain


  INTERROGATORY NO. 5: Identify all medical professional with whom you have

  consulted regarding your emotional distress.

  ANSWER:

  Plaintiff states the foregoing objections. Specifically, Plaintiff states this request is unduly

  burdensome and overly broad.

      •     Location: Folder 13 (Interrogatory 5 folder)
      •     Nature of Document: PDF
      •     Date: December 2016 to present
      •     Subject Matter: Health Partners Appointment List
      •     Individual: Yvonne Eisenger
      •     Address: Saint Louis Park, MN

  Given your clients outrageous actions, I have been unable to secure health insurance. I have

  only been able to seek free public health care through Saint Croix County Wisconsin Public

  Health.

  Depression and Anxiety diagnosis with David Hitch, Saint Croix County, WI Health

  Therapist, and same facility staff psychiatrist prescriptions of Effexor, Klonopin, and

  Gabipentin                                for                               Depression/Anxiety.

  Visits to Nicole Eizenger, Park Nicollet Nurse Practioner, Effexor, Klonopin, and Gabipentin,

  Saint Louis Park, MN


  INTERROGATORY NO. 6: Identify all attempts at seeking employment as described

  in paragraph 37 of the Amended Complaint and identify all documents evidencing the

  prospective employer’s response.

  ANSWER:



                                              7
CASE 0:17-cv-03058-SRN-HB Document 136-2 Filed 04/30/20 Page 9 of 23



      •     Location: Folder 13 (Interrogatory 6 folder)
      •     Nature of Document: PDF
      •     Date: January 2017 to present
      •     Subject Matter: Job Submissions, Offers, and Communications
      •     Individual: Brock Fredin and various companies
      •     Address: N/A

  Contained in documents provided.

  Offers Declined / Rescinded Based on Defendants Defamation:

  Job: Patterson, Mendota Heights, MN, 2016

  Job: Intertech / Logistics Health, La Crosse WI, July 2017

  Job: DevJam / Trane, La Crosse, WI, January and February 2017

  Job: Royal Bank of Canada (RBC), Minneapolis, MN, June 2017

  Job: Mayo Clinic, Rochester, MN, September 2017

  Discover Credit Card, Chicago IL, August 2019

  TapQA / Infinity Car Insurance, Birmingham, AL, February 2018

  State of MN / Hennepin County, September 2018

  Nike, Portlnad, Oregon, July 2018

  Mortgage Cadance / Accenture, Minneapolis MN, April 2017

  Best Buy, Richfield, MN, March 2017

  Leidos, Mendota Heights, MN, March 2017

  Lifetouch, Eden Prairie, MN, March 2017

  FPX, Bloomington, MN, January 2017

  Job Applications:

  Upon information and belief, entered around 2,000 job applications with no job offers or

  ability        to       work        from       January       2017       –       present.

  INTERROGATORY NO. 7: Identify all words and phrases in the City Pages article that you



                                             8
CASE 0:17-cv-03058-SRN-HB Document 136-2 Filed 04/30/20 Page 10 of 23



  claim were defamatory as alleged in paragraphs 31, 32 and 38 of the Amended Complaint.

  ANSWER:

     •     Location: Folder 13 (Interrogatory 1-7 folder and 8)
     •     Nature of Document: PDF
     •     Date: January 2016 to Present
     •     Subject Matter: City Pages Articles, Revenge Pornography Advertisements,
           DatingPsychos
     •     Individual: Michael Muller Concerning Brock Fredin
     •     Address: N/A

  Specifically, Defendants published in an article in the City Pages stating that Plaintiff sent

  “sexually suggestive messages” and contacted two women “dozens of times by unfamiliar

  numbers and dating profiles” – numbers and messages not connected to Plaintiff Fredin

  and was contrived by Defendants, stated an unnamed women “coached” the other, and

  falsely claimed that Plaintiff’s attorney “filed to make Schaefer undergo a deposition”.

  Moreover, Defendants published the article claiming that Defendant Schaefer “cancelled”

  the date, Defendants were “victims” or “badass hereoines”, etc. Plaintiff reserves the right

  to use any word, phrase, or string provided in the City Pages article. The heading and

  footer                                    are                                    defamatory.

  INTERROGATORY NO. 8: Identify with specificity all “defamatory statements” made

  by Defendant as alleged in paragraph 3 of the Amended Complaint. Include date, time,

  location, medium, online location, and the exact words you contend are defamatory.

  ANSWER:

     •     Location: Folder 13 (Interrogatory 1-14 folder)
     •     Nature of Document: PDF
     •     Date: January 1, 2016 to present
     •     Subject Matter: City Pages Article, Revenge Porn, False Police Reports
     •     Individual: Michael Muller Concerning Brock Fredin
     •     Address: N/A




                                           9
CASE 0:17-cv-03058-SRN-HB Document 136-2 Filed 04/30/20 Page 11 of 23



  City Pages Article as described above, multiple fake sex ads published as described in the

  Complaint.

  INTERROGATORY NO. 9: Identify all facts and documents that support the contention that

  Defendant commenced a baseless HRO proceeding as alleged in paragraph 8 of the Amended

  Complaint.

  ANSWER:

     •   Location: Folder 13 (Interrogatory 9 folder)
     •   Nature of Document: PDF
     •   Date: January 1, 2016 to present
     •   Subject Matter: Police Reports
     •   Individual: Catherine Schaefer, Grace Miller concerning Brock Fredin
     •   Address: N/A

     •   Location: April 16, 2020 Discovery Folder
     •   Nature of Document: oral and written

  Fact: Defendants took everything from Plaintiff

  Fact: Defendants took Plaintiff’s home

  Fact: Defendants took Plaintiff’s mother from him

  Fact: Defendants deprived Plaintiff of access to his dog

  Fact: Defendants destroyed Plaintiff’s professional career

  Fact: Defendants destroyed any ability for Plaintiff to ever have a family, children, or a

  home

  Fact: Defendants illegally falsely imprisoned Plaintiff for a year

  Fact: Defendants continued to contact Plaintiff

  Fact: Defendants conspired to pile-on bogus orders

  Fact: Defendants contacted one another in hatching their scheme prior to initiating any

  HRO proceedings




                                           10
CASE 0:17-cv-03058-SRN-HB Document 136-2 Filed 04/30/20 Page 12 of 23



  Fact: Defendants published fake sex ads impersonating Plaintiff

  Fact: Defendants published false defamatory content to induce Plaintiff’s views

  Fact: Defendants filed numerous false and misleading police reports

  Fact: The Minnesota Supreme Court reversed and vacated Defendants abusive actions

  Fact: Plaintiff’s Match.com profile was permissive constitutional conduct and

  Defendants clicked, viewed, and filed false police reports

  INTERROGATORY NO. 10: Identify all addresses where you have resided from 2016 to

  present, indicating the dates in which you have lived at those locations.

  ANSWER:

  Plaintiff states the foregoing objections. Specifically, Plaintiff states this request is unduly

  burdensome and overly broad.

      •   Location: Folder 13 (Interrogatory 10 folder > 1905 iris bay)
      •   Nature of Document: PDF
      •   Date: January 1, 2017
      •   Subject Matter: 2017 Income Taxes
      •   Individual: Brock Fredin
      •   Address: 1905 iris Bay, Hudson, WI 54016

      •   Location: Folder 13 (Interrogatory 10 folder > 1905 iris bay)
      •   Nature of Document: PDF
      •   Date: April 28, 2017
      •   Subject Matter: Search Warrant
      •   Individual: Brock Fredin, David McCabe, et al
      •   Address: 1905 iris Bay, Hudson, WI 54016

  1180 Grand Ave, Saint Paul, MN October 2015 – September/October 2016

  1905 Iris Bay Hudson, WI 54016, September/October 2016 – July/August 2017.

  1180 7th Ave, Baldwin, WI, July/August 2017 – Present/August 2019

              •   Walmart, 801 Meacham Rd, Elk Grove Village, IL 60007 (June/July 2019)
                  (while interviewing for jobs at Mastercard and other positions.)
              •   Planet Fitness, N89W16899 Appleton Ave, Menomonee Falls, WI 53051
                  (Given Defendants action had only $20 after gas money depleted and used


                                             11
CASE 0:17-cv-03058-SRN-HB Document 136-2 Filed 04/30/20 Page 13 of 23



                 it on membership to shower and sleep in parking lot off and on), August
                 2019 to October 1, 2019
             •   Walmart, Germantown, WI 190n9855 Appleton Ave, Germantown, WI
                 53022, August 2019 to Present (off and on while working for a fortune 500
                 company)
             •   Motel 6, Glendale WI, 485 N Port Washington Rd, Glendale, WI October
                 1, 2019 to November 2019 (off and on while working for a fortune 500
                 company)
             •   Motel 6 Elk Grove, IL, 2881 Touhy Ave, Elk Grove Village, IL 60007,
                 October 4, 2019 to November 2019 (off and on while working for a fortune
                 500 company and interviewing for positions at Mastercard/etc)

  November 12, 2019 – present, Redacted Phoenix, Arizona Address. The address changes

  per work requirements. I am terrified of these powerful women who have ruined my life

  and fearful they will direct either vigilante or state-sponsored physical violence on me

  wherever I go, or worse, destroy my professional reputation with companies in this

  location. I will object to any more specific address identification than what is provided to

  fulfill the requirement of the interrogatory and the Court’s order unless it’s carried out for

  in camera review, sealed, or redacted.

  INTERROGATORY NO. 11: Identify by description and amount each item of damages

  that you are claiming for each count in the Amended Complaint, set forth in detail the

  complete factual basis and calculation for each item of damages, and identify all documents

  that       support        or        relate        to       the        alleged        damages.

  ANSWER: Each amount to be determined at jury trial.

  INTERROGATORY NO. 12: Identify each person known to you who has or claims to

  have knowledge of any facts relevant to the issues in this lawsuit, stating in detail all facts

  each person knows or claims to know.

  ANSWER:




                                               12
CASE 0:17-cv-03058-SRN-HB Document 136-2 Filed 04/30/20 Page 14 of 23



  Plaintiff states the foregoing objections. Specifically, Plaintiff states this request is unduly

  burdensome and overly broad.

  Lindsey Middlecamp

      •   April 14, 2017 HRO

      •   April 28, 2017 Raid

      •   @CardsAgstHrsmt Tweets

      •   Emails to Mary Ellen Heng

      •   Emails to Tara Patet

      •   Emails to David McCabe

      •   Conversation with Grace Miller

      •   Conversations with Catherine Schaefer

  James Street, Patrick C. Diamond, Elizabeth Clysdale, Sophia Y. Vuelo, Adam Yang

      •   Presiding over various hearings, communication with other judges e.g., guthman,

          and each other

      •   Clysdale’s communication with Mary Ellen Heng or Tara Patet

  Mary Ellen Heng

      •   Communication with Lindsey Middlecamp

      •   April 28, 2017 raid

      •   April 14, 2017 HRO

  Tara Patet

      •   Communication with Lindsey Middlecamp

      •   April 28, 2017 raid

      •   April 14, 2017 HRO



                                              13
CASE 0:17-cv-03058-SRN-HB Document 136-2 Filed 04/30/20 Page 15 of 23



      •   Charging Decisions

Yamy Vang

  •   Communication with Lindsey Middlecamp

  •   Communicaiton with Sophia Y. Vuelo

  •   April 28, 2017 raid

  •   April 14, 2017 HRO

  •   Charging Decisions

  Catherine Schaefer

      •   April 14, 2017 HRO

      •   April 28, 2017 Raid

      •   @CardsAgstHrsmt Tweets

      •   Emails to Mary Ellen Heng

      •   Emails to Tara Patet

      •   Emails to David McCabe

      •   Conversation with Grace Miller

      •   Conversation with Lindsey Middlecamp

  Grace Miller

      •   April 14, 2017 HRO

      •   April 28, 2017 Raid

      •   @CardsAgstHrsmt Tweets

      •   Emails to Mary Ellen Heng

      •   Emails to Tara Patet

      •   Emails to David McCabe



                                           14
   CASE 0:17-cv-03058-SRN-HB Document 136-2 Filed 04/30/20 Page 16 of 23



          •   Conversation with Lindsey Middlecamp

          •   Conversation with Catherine Schaefer

          Emma Miller

          •   April 14, 2017 HRO

          •   April 28, 2017 Raid

          •   @CardsAgstHrsmt Tweets

          •   Conversation with Lindsey Middlecamp

          •   Conversation with Catherine Schaefer

          •   Conversation with Grace Miller

          Tony Webster

          •   April 14, 2017 HRO

          •   April 28, 2017 Raid

          •   @CardsAgstHrsmt Tweets

          •   Conversation with Lindsey Middlecamp

          •   Conversation with Catherine Schaefer

          •   Conversation with Grace Miller

          Joshua Post Lee

              •   Communicaion with Catheirne Schaefer

David McCabe, Amy Boyer

   •   April 28, 2017 raid

   •   Various False Police Reports

   •   False Rape Claim




                                               15
   CASE 0:17-cv-03058-SRN-HB Document 136-2 Filed 04/30/20 Page 17 of 23



Jon Gould, Derek Bickle, Jeff Gaylord, Ryan Fredin (brother), Kathleen Fredin (mother), Faith

Amdahl (sister), Sarah Logghe

   •   Non-party family and friends with knowledge of the situation.

       INTERROGATORY NO. 13: Identify each person you expect to call, or you may call, as

       an expert witness at trial and, with respect to each person identified, set forth specifically,

       completely and in detail:

           a. The name, address and qualifications of the expert, including without limitation the

               expert’s educational, academic, professional and vocational background.

           b. Identify any published articles or treatises authored by the expert witness relevant

               to the subject of the inquiry in this matter. Such identification should include the

               title of the article, the publication in which it appeared, and the date of publication.

           c. Provide the venue and case title of any other litigation in which the expert witness

               has been retained.

           d. State the substance of the facts to which the expert is expected to testify about and

               which the expert has personal knowledge.

           e. State the substance of the facts, the truth of which the expert has been or will be

               asked to assume.

           f. State the substance of all the opinions to which the expert is expected to testify.

           g. State in summary, the grounds for each such opinion identifying any publications

               upon which the expert has relied in whole or in part grounding the opinions held,

               any data or other information considered by the expert in forming the opinion, and

               any exhibits to be used as a summary of or support for the opinion.

       ANSWER: Unknown.




                                                   16
CASE 0:17-cv-03058-SRN-HB Document 136-2 Filed 04/30/20 Page 18 of 23



  INTERROGATORY NO. 14: Identify each individual you intend to present as a witness

  at trial. Include in your answer the name, address and telephone number of each witness

  identified and a brief description of the subject matter of their anticipated testimony.

  ANSWER:                                                                                    Unknown

  INTERROGATORY NO. 15: Identify each document or exhibit in your possession

  which is relevant to the issues in this action, or which you may use, offer, or introduce with

  respect     to   motion     practice    or   at    the   trial   in   the   above-entitled    matter.

  ANSWER:

            Plaintiff states the foregoing objections. Specifically, Plaintiff states this request is

            unduly burdensome and overly broad.

            https://www.dropbox.com/s/al1xpdxuu4an8ul/twitter.pdf?dl=0

            March 2016 HRO Petition

            June 2016 HRO Petition

            Transcripts

            Published Ads

            City Pages Article

            CardsAgstHrsmt Tweets

            Various Unsolicited Text Messages

            January 2016 – present Defendants Facebook Posts

  INTERROGATORY NO. 16: Identify all statements taken or received relating to the

  matters/issues identified in the pleadings and for each such statement:

            a. Identify each person from whom you have taken the statement;

            b. Identify whether the statement was oral, written, by a court reporter, or video




                                                17
CASE 0:17-cv-03058-SRN-HB Document 136-2 Filed 04/30/20 Page 19 of 23



           c. Identify each person taking the statement and any other person present during
          the statement

  ANSWER:

  Plaintiff states the foregoing objections. Specifically, Plaintiff states this request is unduly

  burdensome and overly broad. This is duplicative. The documents are available

  throughout the discovery production. The following is a list of documents.

      •   Location: Folder 13 (Interrogatory 1-16 folder)
      •   Nature of Document: oral and written
      •   Date: November 17, 2019
      •   Subject Matter: Police Report
      •   Individual: Saint Paul Police / Brock Fredin
      •   Address: Unknown

      •   Location: Folder 13 (Interrogatory 1-16 folder)
      •   Nature of Document: oral and written
      •   Date: May or June 2018
      •   Subject Matter: Harassment Injunction
      •   Individual: Saint Croix County Court, Catherine Schaefer, Brock Fredin
      •   Address: Saint Croix County, WI

      •   Location: Folder 13 (Interrogatory 1-16 folder)
      •   Nature of Document: oral and written
      •   Date: January 2017 to present
      •   Subject Matter: All cases in Ramsey County Described herein
      •   Individual: Lindsey Middlecamp, Grace Miller, Catherine Schaefer
      •   Address: Ramsey County, MN

      •   Location: Folder 13 (Interrogatory 1-16 folder)
      •   Nature of Document: oral and written
      •   Date: May or June 2018
      •   Subject Matter: Title IX Complaint
      •   Individual: Penn Sate, Catherine Schaefer, Brock Fredin
      •   Address: Penn State, PA

      •   Location: April 16, 2020 Discovery Folder
      •   Nature of Document: oral and written

  Oral statements throughout 2017-2019:




                                              18
CASE 0:17-cv-03058-SRN-HB Document 136-2 Filed 04/30/20 Page 20 of 23



  David Hitch, Saint Croix County Therapist, Yvonne Eisenger, Nurse Practioner, Park

  Nicollet, Kathleen Fredin, Ryan Fredin; oral and written

  Jon Gould, Jeff Gaylord, Sarah Logghe,

  INTERROGATORY NO. 17: Identify any oral representations, admissions, or

  statements against interest allegedly made by Defendant that are relevant to the issues in

  this lawsuit:

          a. Identify in detail the terms of each admission and indicate the date and place of

          making each admission;

          b. Identify the name, occupation, title, telephone number, and the last known

          business and residential address of the person(s) purportedly making each

          admission and the person(s) purportedly present at the time each admission was

          made; and

          c. Identify by author, date, title, and subject matter each document that evidences

          or refers to each admission.

  ANSWER:

  This is duplicative. The documents are available throughout the discovery production. The

  following is a list of documents.

      •   Location: Folder 13 (Interrogatory 1-17 folder)
      •   Nature of Document: Written and Oral
      •   Date: January 2017 to present
      •   Subject Matter: Twitter (CardsAgstHrsmt)
      •   Individual: Linsey Middlecamp
      •   Address: Minneapolis

      •   Location: Folder 13 (Interrogatory 1-17 folder)
      •   Nature of Document: Written and Oral
      •   Date: January 2017 to present
      •   Subject Matter: Brock Fredin
      •   Individual: Joshua Post Lee, Catheirne Schaefer


                                           19
CASE 0:17-cv-03058-SRN-HB Document 136-2 Filed 04/30/20 Page 21 of 23



      •   Address: Minneapolis

      •   Location: Folder 13 (Interrogatory 1-17 folder)
      •   Nature of Document: Written and Oral
      •   Date: January 2017 to present
      •   Subject Matter: Brock Fredin
      •   Individual: Natalie Rierson, Catheirne Schaefer
      •   Address: Minneapolis

      •   Location: Folder 13 (Interrogatory 1-17 folder)
      •   Nature of Document: Written and Oral
      •   Date: January 2017 to present
      •   Subject Matter: Brock Fredin
      •   Individual: Tiffany Dynamite Roberts, Catheirne Schaefer
      •   Address: Minneapolis
      •   Location: Folder 13 (Interrogatory 1-17 folder)
      •   Nature of Document: Written and Oral
      •   Date: January 2017 to present
      •   Subject Matter: Brock Fredin
      •   Individual: Grace Miller, Lindsey Middlecamp, Catheirne Schaefer
      •   Address: Minneapolis and Saint Paul

      •   Location: Folder 13 (Interrogatory 1-17 folder)
      •   Nature of Document: Written and Oral
      •   Date: January 2017 to present
      •   Subject Matter: Brock Fredin
      •   Individual: Lindsey Middlecamp, Mary Ellen Heng, David McCabe, Tara Petit,
          Laura Pietan
      •   Address: Minneapolis and Saint Paul

  INTERROGATORY NO. 18: Identify the persons and entities from whom documents

  were sought and gathered for production in response to Defendant’s Request for

  Production of Documents.


  ANSWER:

  Plaintiff states the foregoing objections. Specifically, Plaintiff states this request is unduly

  burdensome. overly broad, and not relevant.

      •   Location: Folder 13 (All documents, Interrogatory 1-17 folder)
      •   Nature of Document: Written


                                              20
CASE 0:17-cv-03058-SRN-HB Document 136-2 Filed 04/30/20 Page 22 of 23



     •   Date: January 2017 to present
     •   Subject Matter: Court Filings
     •   Individual: Second District Court Records
     •   Address: 15 W Kelogg Blvd, Saint Paul, MN

     •   Location: Folder 13 (All documents, Interrogatory 1-17 folder)
     •   Nature of Document: Written
     •   Date: January 2017 to present
     •   Subject Matter: Police Reports
     •   Individual: Saint Paul City Data Records
     •   Address: Saint Paul PD

     •   Location: Folder 13 (All documents, Interrogatory 1-17 folder)
     •   Nature of Document: Written
     •   Date: January 2017 to present
     •   Subject Matter: Police Reports
     •   Individual: Minneapolis Police Records
     •   Address: Minneapolis PD

     •   Location: Folder 13 (All documents, Interrogatory 1-17 folder)
     •   Nature of Document: Written
     •   Date: January 2017 to present
     •   Subject Matter: Twitter
     •   Individual: Lindsey Middlecamp’s Twitter account @CardsAgstHrsmt
     •   Address: twitter.com/cardsagsthrsmt

     •   Location: Folder 13 (All documents, Interrogatory 1-17 folder)
     •   Nature of Document: Written
     •   Date: January 2017 to present
     •   Subject Matter: Facebook
     •   Individual: Grace Miller’s Facebook posts
     •   Address: facebook.com/grace.e.miller

     •   Location: Folder 13 (All documents, Interrogatory 1-17 folder)
     •   Nature of Document: Written
     •   Date: January 2017 to present
     •   Subject Matter: Catherine Schaefer’s Revenge Pornography
     •   Individual: blackoutx2 and epicviewf12 profiles
     •   Address: https://www.collarspace.com/personals/v/2424695/details.htm



  INTERROGATORY NO. 19: Identify all persons who provided answers or assisted in




                                         21
   CASE 0:17-cv-03058-SRN-HB Document 136-2 Filed 04/30/20 Page 23 of 23



      providing answers to these interrogatories.

      ANSWER: Plaintiff states the foregoing objections. Specifically, Plaintiff states this request

      is unduly burdensome. overly broad, and not relevant.

      No known entity exists.

      INTERROGATORY NO. 20: Identify the persons and entities from whom documents

      were sought and gathered for production in response to Defendant’s Request for

      Production of Documents.

      ANSWER:


      Plaintiff states the foregoing objections. Specifically, Plaintiff states this request is unduly

      burdensome. overly broad, and not relevant.


      Documents were sought and gathered through Plaintiff’s personal email, storage, and

      records. I did keyword searches through my email and folder structures on my

      macbooks.


Dated: April 16, 2020
Saint Croix County, WI                                         s/ Brock Fredin
                                                               Brock Fredin
                                                               Baldwin, WI 54016
                                                               (612) 424-5512 (tel.)
                                                               brockfredinlegal@icloud.com
                                                               Plaintiff, Pro Se




                                                  22
